DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 12/30/2021. Claims 1 and 13-14 are amended. Claims 2-3 and 7 are cancelled. Claims 17-18 are new. Claims 1, 4-6 and 8-18 are currently pending.
The objection to claim 13 has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1, 4-6, 9 and 13-16 under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti; claim 8 under 35 U.S.C. 103 as being unpatentable over Bonutti; claim 10 under 35 U.S.C. 103 as being unpatentable over Bonutti in view of West, Jr.; claim 11 under 35 U.S.C. 103 as being unpatentable over Bonutti in view of Goble; and claim 12 under 35 U.S.C. 103 as being unpatentable over Bonutti in view of West, Jr.2, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues Bonutti fails to disclose the claimed grip portion and positioning portion, and a skilled artisan would recognize the device of Bonutti is not configured to allow the shift of a tendon portion as claimed through the use of a single device and a single hand.
	It is respectfully submitted the claim language recites the shift of a tendon portion functionally, therefore one of ordinary skill would’ve understood hooking means capable of attaching to tissue and capable of moving tissue in any capacity as meeting the claimed limitation. Further, the rejection has been modified regarding the anchor of Bonutti including the claimed grip portion as discussed below, 
Applicant’s arguments with respect to new claims 17-18 have been fully considered, and new claims 17-18 are rejected as discussed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti (US 6592609 B1) (previously of record).
	Regarding claim 1, Bonutti discloses (abstract; Col. 3 line 30-Col. 27 line 50; figs. 1-7) a tensioning device for tendons, wherein the tensioning device for tendons comprises: 
	a main body (anchor 20, col. 3 lines 32-37; figs. 1-6) of elongated conformation (fig. 1) having at a first ending part a positioning portion comprising at least a pointer element (pointed end portion 24, col. 3 lines 59-64; fig. 1) adapted to be positioned onto a bone portion (anchor 20 moved through body tissue into bone, therefore capable of being positioned onto a bone portion, see also fig. 7, col. 6 lines 1-15), the main body having a through hole (at least passage 32, col. 4 lines 5-12, fig. 1) that is disposed on top of and immediately adjacent to said pointer element (figs. 1-2 depict passage 32 disposed on top of and immediately adjacent to pointed end portion 24 of anchor 20), wherein the main body further comprises a grip portion disposed at a second ending part of the main body, opposite to the first ending part (anchor 20 includes cylindrical body portion 22 including trailing end surface 62 at its proximal end, which one of ordinary skill would’ve understood would be capable of functioning as a grip portion, since 
	a hooking means (suture 36, which corresponds to the structure disclosed for the hooking means interpreted under 112(f), col. 4 lines 65-col. 5 line 11) that is configured to attach to an injured tendon portion (suture attaches to soft body tissue 40, therefore capable of attaching to an injured tendon portion, col. 5 lines 43-51; figs. 3-6) so as to shift said injured tendon portion from a retracted position in which said injured tendon portion is retracted, to a restoring position in which said injured tendon portion is stretched (suture 36 connected to body tissue 40 and extends through body tissue 40, then tensioned to compress soft body tissue 40 against bone; therefore, one of ordinary skill would’ve understood suture 36 to shift body tissue 40 from an initial retracted position to a stretched position due to movement via connection to anchor 20 and compression against the bone, col. 6 line 1-col. 10 line 24; figs. 3-6), wherein a position of said pointer element is configured to be coincident with said restoring position (figs. 3-6, which depict body tissue 40 in a position coincident with pointed end portion 24); and 
	measuring means (at least force measurement transducers of apparatus 120, which correspond to the structure disclosed for the measuring means interpreted under 112(f), col. 11 line 24-col. 12 line 26; fig. 6) that is coupled to the main body (apparatus 120 coupled to anchor 20 via suture, figs. 6-7) and that is configured to measure a tension value at said pointer element (force measurement transducers indicate desired tension in suture 110, which is similar to suture 36, therefore measure tension value in suture at pointed end portion 24, col. 10 line 25-col. 12 line 26), wherein the measuring means is operatively connected to said hooking means and adapted to detect the tension value at said bone portion (apparatus 120 connected to suture 110, which may be used with suture 36 of figs. 1-4, col. 10 line 25-col. 12 line 26; figs. 3-6); 

	Regarding claim 4, Bonutti discloses the device of claim 1. Bonutti further discloses wherein said pointer element has a predefined inclination with respect to said bone portion (see at least figs. 3 and 7 depicting pointed end portion 24 having a predefined inclination with respect to bone 66; further, anchor moved a predetermined distance into bone 66, col. 7 lines 47-55).
	Regarding claim 5, Bonutti discloses the device of claim 1. Bonutti further discloses wherein said main body has a predefined inclination with respect to said bone portion (see at least figs. 3 and 7 depicting anchor 20 having a predefined inclination with respect to bone 66; further, anchor moved a predetermined distance into bone 66, col. 7 lines 47-55).
	Regarding claim 6, Bonutti discloses the device of claim 1. Bonutti further discloses wherein said pointer element has a substantially pointed shape (fig. 1) adapted to perforate said bone portion in relation to said restoring position of the injured tendon portion (col. 3 lines 59-64).
	Regarding claim 9, Bonutti discloses the device of claim 1. Bonutti further discloses wherein said measuring means comprise a type of an electronic device (apparatus 120 includes force measurement transducers and controller 128, which one of ordinary skill would’ve understood to encompass an electronic device, col. 11 line 24-col. 12 line 26).
	Regarding claim 13, Bonutti discloses the device of claim 1. Bonutti further discloses wherein said main body comprises only one of the pointer element at the first ending part of the main body (fig. 1).
	Regarding claim 14, Bonutti discloses (abstract; Col. 3 line 30-Col. 27 line 50; figs. 1-7) a tensioning device for tendons, wherein the tensioning device for tendons comprises: 
	a main body (at least anchor 20, col. 3 line 30-col. 4 line 65; figs. 1-6) of elongated conformation (fig. 1) having: at a first ending part of the main body a positioning portion (pointed end portion 24, col. 3 lines 59-64; fig. 1) comprising only a single pointer element (fig. 1) adapted to be positioned onto a bone portion (anchor 20 moved through body tissue into bone, therefore capable of being positioned onto a bone portion, see also fig. 7, col. 6 lines 1-15), at a second ending part of the main body, opposite to the first ending part, a grip portion (anchor 20 includes cylindrical body portion 22 including trailing end surface 62 at its proximal end, which one of ordinary skill would’ve understood would be capable of functioning as a grip portion, since pusher member 60 is pressed firmly against surface 62 to maintain position, col. 6 lines 16-31, col. 8 lines 5-15; fig. 3), and a through hole (at least passage 32, col. 4 lines 5-12, fig. 1) in the main body (fig. 1) that is made in a vicinity of said pointer element (figs. 1-2 depict passage 32 in a vicinity of pointed end portion 24); 
	a hooking means (suture 36, which corresponds to the structure disclosed for the hooking means interpreted under 112(f), col. 4 lines 65-col. 5 line 11) that is configured to attach to an injured tendon portion (suture attaches to soft body tissue 40, therefore capable of attaching to an injured tendon portion, col. 5 lines 43-51; figs. 3-6) so as to shift said injured tendon portion from a retracted position in which said injured tendon portion is retracted, to a restoring position in which said injured tendon portion is stretched (suture 36 connected to body tissue 40 and extends through body tissue 40, then tensioned to compress soft body tissue 40 against bone; therefore, one of ordinary skill would’ve understood suture 36 to shift body tissue 40 from an initial retracted position to a stretched position due to movement via connection to anchor 20 and compression against the bone, col. 6 line 1-col. 10 line 24; figs. 3-6), wherein a position of said pointer element is configured to be coincident with said 
	measuring means (apparatus 120 including force measurement transducers, which corresponds to the structure for the measuring means interpreted under 112(f), col. 11 line 24-col. 12 line 26; fig. 6) that is connected to the main body (apparatus 120 connected to anchor 20 via suture, figs. 6-7) and that is configured to measure a tension value at said pointer element (force measurement transducers indicate desired tension in suture 110, which is similar to suture 36, therefore measure tension value in suture at pointed end portion 24, col. 10 line 25-col. 12 line 26), wherein the measuring means is operatively connected to said hooking means and adapted to detect the tension value at said bone portion (apparatus 120 connected to suture 110, which may be used with suture 36 of figs. 1-4, col. 10 line 25-col. 12 line 26; figs. 3-6), 
	wherein said hooking means comprise a traction element (suture 36 as described above, figs. 3-6) that couples to said measuring means (figs. 3-6), extends along a length of a portion of said main body (fig. 1), and passes through said hole (figs. 3-6) such that said traction element is associable with said injured tendon portion for the shift of the injured tendon portion from said retracted position to said restoring position (suture 36 tensioned to shift body tissue 40 towards bone, col. 6 line 1-col. 10 line 24; figs. 3-6).
	Regarding claim 15, Bonutti discloses the device of claim 14. Bonutti further discloses wherein said through hole is disposed at a side of and immediately adjacent to said pointer element (figs. 1-2 depict passage 32 disposed at a side of and immediately adjacent to pointed end portion 24).
	Regarding claim 16, Bonutti discloses the device of claim 14. Bonutti further discloses wherein said through hole is disposed immediately adjacent to said pointer element (figs. 1-2 depict passage 32 disposed immediately adjacent to pointed end portion 24).
	Regarding claim 18, Bonutti discloses the device of claim 14. Bonutti further discloses wherein a portion of the measuring means is configured to move with respect to the main body (at least rotatable wheels/pulleys 122 and 124, which rotate until a desired tension in suture is reached and are therefore configured to move with respect to anchor 20, since controller 128 controls when rotation stops in wheels/pulleys 122 and 124, col. 11 lines 24-67; figs. 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti.
	Regarding claim 8, Bonutti discloses the device of claim 1. 
	However, with respect to the cited embodiment, Bonutti fails to disclose wherein said measuring means comprise a type of a spring dynamometer.
	However, in a separate embodiment, Bonutti teaches (col. 17 line 1-col. 20 line 35; figs. 10-11), in the same field of endeavor, measuring means for measuring tension in a suture comprising a spring 
	Therefore, Bonutti fails to teach the measuring means including a spring dynamometer, but does a tensioning mechanism including force measurement transducers, and Bonutti teaches in a separate embodiment an equivalent tensioning mechanism for tensioning a suture including a spring dynamometer and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of tensioning the suture using the spring dynamometer, instead of the force measurement transducers as taught by Bonutti, because Bonutti teaches in a separate embodiment that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either tensioning mechanism.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti in view of West, Jr. (US 6679889 B1) (previously of record).
	Regarding claim 10, Bonutti discloses the device of claim 1.
	However, Bonutti fails to disclose wherein said measuring means comprise a piston type measuring device.
	West, Jr. teaches (abstract; Col. 9 line 65-Col. 12 line 49; Figs. 1-2A), in the same field of endeavor, a device for pretensioning a plurality of ligament grafts including measuring means of a piston type (tensioning pistons 24 apply tension to a soft tissue graft by way of sutures, Col. 12 lines 18-29).
	Therefore, Bonutti fails to teach measuring means for measuring tension in a suture comprising a piston type measuring device, but teaches measuring means including several embodiments such as KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device measuring tension using a piston, instead of the force measurement transducers as taught by Bonutti, because West, Jr. teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either tensioning mechanism.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti in view of Goble (US 5713897) (previously of record).
	Regarding claim 11, Bonutti discloses the device of claim 1. 
	However, Bonutti fails to disclose wherein said measuring means comprise a plurality of notch elements formed on said main body and corresponding to said tension value detected on said bone portion.
	Goble teaches (col. 7 line 52-col. 8 line 17; figs. 1 and 3), in the same field of endeavor, a ligament tensioning device including a main body (device 20, fig. 1) and measuring means (trolley 40 including coiled spring 60, fig. 1) comprising a plurality of notch elements (markings 61, figs. 1 and 3) formed on the main body (fig. 1) and corresponding to a tension value detected on a bone portion (markings indicate tensile stress applied to suture securing ligament graft to bone, col. 8 lines 1-35).
	Therefore, Bonutti fails to teach measuring means including notch elements formed on the main body, but does teach measuring means tensioning a suture connected to the main body at a predetermined tension and providing a tension value including force measurement transducers, and Goble teaches measuring means tensioning a suture providing a predetermined tension value via notch KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device providing incremental tension values via notch elements formed on the main body and a spring, instead of the measuring means as taught by Bonutti, because Goble teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either measuring means for providing predetermined tension values to the suture.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti in view of West, Jr. (US 2005/0049598 A1) (hereinafter, ‘West, Jr.2’).
	Regarding claim 12, Bonutti discloses the device of claim 1.
	Bonutti further discloses wherein said measuring means comprise at least a washer element (one of ordinary skill would’ve understood wheels or pulleys 122 and 124 to constitute a washer element, col. 11 lines 24-37; fig. 6).
	However, Bonutti fails to explicitly disclose wherein the measuring means comprise a washer element having a groove with a substantially annular shape and adapted to accommodate said traction element.
	West, Jr.2 teaches (paras. [0042]-[0046]; figs. 1-6), in the same field of endeavor, a suture pulley for use with a graft tensioning device including a pulley assembly comprising a washer element having a groove with a substantially annular shape and adapted to accommodate a suture (pulley assembly 150 includes outer and inner pulley plate and defines a space therebetween into which a looped suture strand can be placed, which one of ordinary skill would’ve understood to encompass a washer element including a groove with a substantially annular shape, para. [0042], figs. 4-6), for the purpose of 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Bonutti to include a washer element having a groove, as taught by West, Jr.2, in order to attach the suture to tensioning apparatus while maintaining good seating and equalization of force on the two sides of the suture strand, which would positively contribute to applying the desired tension to the suture.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti in view of Paulos (US 5071420).
	Regarding claim 17, Bonutti discloses the device of claim 14.
	However, Bonutti fails to disclose wherein the main body extends through a portion of the measuring means.
	Paulos teaches (col. 3 line 54-col. 5 line 55; figs. 1-6), in the same field of endeavor, an isometry testing device for ligament replacement including a main body (screw 25a, col. 3 line 55-col. 4 line 4; figs. 3-4) and measuring means (barrel 12 includes gauges 70 having selected tension capability and indicia means showing excursion, col. 4 lines 42-59; figs. 3-6), wherein the main body extends through a portion of the measuring means (screw 25a including driver 24 disposed in passageway 18 of barrel 12 in retracted position, col. 3 line 55-col. 4 line 27), for the purpose of providing a self-contained driver for the fastening means disposed in the device for ease of use with the device and for retraction into the device after the fastening means is attached (col. 2 lines 21-55).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bonnuti’s device to include the main body extending through a portion of the measuring means, as taught by Paulos, in order to provide a self-contained driver for the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIGID K BYRD/Examiner, Art Unit 3771                                

/DIANE D YABUT/Primary Examiner, Art Unit 3771